DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Action is in response to Applicant’s communication filed May 09, 2022. Claims 1, 3, 4, and 6-8 are still pending in the present application.

Examiner’s Amendments
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with the Applicant's Representative, Mr. Josh Hauptman on August 30, 2022.

The application has been amended as follows: 

In the Claims
Claims 1 and 8 have been amended as follows:
1. (Currently Amended) A communication equipment comprising: 
a wireless LAN transceiver configured to perform a connect process to an access point wherein the wireless LAN transceiver is further configured to receive identification information from the access point before performing the connect process; and 
a controller configured to perform, via the access point, a communication acknowledgement confirming availability of an internet connection, wherein when the wireless LAN transceiver performs the connect process, the controller is further configured to: 
determine whether the access point belongs to a closed network based on the identification information when the wireless LAN transceiver performs the connect process; 
perform the communication acknowledgement when the access point does not belong to the closed network, and in response to the communication acknowledgement received being an acknowledgement, the internet connection is established, and 
in response to the communication acknowledgement received being a negative acknowledgement, the internet connection is not established; and not perform the communication acknowledgement when the access point belongs to the closed network, and
store an internet unreachable access point list comprising a device type information
wherein the identification information includes device type information [[ indicating a type of the device.
	
	8. (Currently Amended) A method for controlling a communication equipment comprising a wireless LAN transceiver configured to perform a connect process to an access point, the method for controlling the communication equipment comprising: 
performing, via the access point, a communication acknowledgement confirming availability of an internet connection, determining whether the access point belongs to a closed network based on the identification information when the wireless LAN transceiver performs the connect process;
 performing the communication acknowledgement when the access point does not belong to the closed network when the wireless LAN transceiver performs the connect process, and 
in response to the communication acknowledgement received being an acknowledgement, the internet connection is established, and 
in response to the communication acknowledgement received being a negative acknowledgement, the internet connection is not established; and 
not performing the communication acknowledgement when the access point belongs to the closed network when the wireless LAN transceiver performs the connect process,
wherein the wireless LAN transceiver is further configured to receive identification information from the access point before performing the connect process, and storing an internet unreachable access point list comprising a device type information
wherein the identification information includes device type information [[indicating a type of the access point.

Allowable Subject Matter
Claims 1, 3, 4, and 6-8 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art fails to teach, in combination with all other limitations: 
perform the communication acknowledgement when the access point does not belong to the closed network, and in response to the communication acknowledgement received being an acknowledgement, the internet connection is established, and in response to the communication acknowledgement received being a negative acknowledgement, the internet connection is not established; and not perform the communication acknowledgement when the access point belongs to the closed network, and store an internet unreachable access point list comprising device type information wherein the identification information includes device type information indicating a type of the access point,
as required by claim 1.
Similarly, the prior art fails to teach, in combination with all other limitations: 
performing the communication acknowledgement when the access point does not belong to the closed network when the wireless LAN transceiver performs the connect process, and in response to the communication acknowledgement received being an acknowledgement, the internet connection is established, and in response to the communication acknowledgement received being a negative acknowledgement, the internet connection is not established; and not performing the communication acknowledgement when the access point belongs to the closed network when the wireless LAN transceiver performs the connect process, wherein the wireless LAN transceiver is further configured to receive identification information from the access point before performing the connect process, and storing an internet unreachable access point list comprising device type information wherein the identification information includes device type information indicating a type of the access point,
as required by claim 8.
Claims 3, 4, 6 and 7 are allow as being dependent on allowed claim 1 above.	

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642